DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the combination of Mooney and Chang fails to discloses the 
limitations of claim 1, specifically arguing that Mooney does not disclose the limitations related to identifying, amongst the first set of objects, a third set of objects storing at least a portion of the client data already stored (the remarks equally apply to independent claims 8 and 15).   The Office respectfully disagree.
	Specifically, Mooney disclose perform a first backup (Mooney Col. 2, lines 14-17, 22-23, 43-44) (i.e. full backup 100 is the first backup, time 10 is first point-in-time, the first backup stores the first set of objects), perform a second backup (Mooney Col. 2, lines 23-26, 44-45; Col. 3, lines 3-9) (i.e. incremental backup 102 is the second backup, time 20 is the second point-in-time, and the incremental backup stores new data within a second set of objects), amongst the first set of objects, a third set of objects storing at least a portion of client data already stored (Mooney col. 3, lines 11-14) (i.e. the difference between the first set of objects from the first backup and the second set of objects from the second backup is the third set of objects, already stored as part of the first set of objects), determine a first expiration time specified by metadata associated with the third set of objects is prior to a second expiration time specified by metadata associated with the second set of objects (Mooney Col. 2, lines 43-45, Col 4. Lines 18-28, Col. 4, line 65 – col. 5 line 1) (i.e. metadata has backup objects information including timestamps used for determining expiration. The full backup 100, the first backup, performed at time 10, has a timestamp earlier than that of the incremental backup 102, the second backup, performed at time 20), and update the metadata associated with the third set of objects from the first expiration time to second expiration time, in response to determining the first expiration time is prior to the second expiration time (Mooney Col. 3, lines 35-42, lines 44-48) (i.e. with each incremental backup, update the previous full backup and incremental backup expiration timestamp to the current incremental expiration timestamp. The expiration timestamp of the backup objects are updated, including the third set of objects which is the difference between the first set of objects and the second set of objects). Mooney discloses object storage but not cloud-based object storage. However, Chang discloses a cloud-based object storage (Chang abstract, [0072]). The combination of Mooney and Chang discloses the claim limitations of independent claims 1, 8 and 15. 
	The Applicant argues that Mooney is unconcerned with what data is on any client device at the time of the second incremental backup. The Office respectfully disagree. Specifically, Mooney disclose resetting timestamps associated with backup objects associated with one or more intervening incremental backups. (Mooney Col. 2, lines 26-34: As part of the backup, one or more timestamps associated with the one or more full backup objects are set to a time later than the full backup. Setting the timestamp(s) to a time later than the full backup postpones or delays expiration of the full backup. If there is an intervening incremental backup in the chain, then one or more timestamps associated with the one or more intervening incremental backup objects may be set to a time later than that of the particular incremental backup.)
	The Applicant argues that a system in Mooney would not provide the benefits of claim 1. The Office respectively disagree. The benefit of the claim 1, and the instant application, is that the system may synchronize object expiration times to ensure objects are not prematurely deleted from the object storage. Mooney discloses the setting of timestamps associated with the one or more full backup objects to a time later than the full backup, and Mooney’s system has the benefit of synchronize object expiration times. 
	Applicant’s arguments for dependent claims are based on dependency from independent claims, address above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mooney et al. (US 9235606 B1), referred herein as Mooney,  in view of Chang (US 20200351347 A1), referred herein as Chang.  
Regarding Claim 1, Mooney teaches
A system comprising: one or more processors; and a non-transitory computer-readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: 
(Mooney Col. 1, lines 45-51:The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a non-transitory computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.)
perform a first backup of client data stored on a client device at a first point-in-time to a object storage, the first backup including storing the client data within a first set of objects on the object storage; (Mooney Col. 2, lines 14-17:  A set of objects associated with an incremental backup, including one or more full backup objects associated with a full backup from which the incremental backup depends, is determined. Col. 2, lines 22-23: a backup processor may instruct some backup agent running on a protected device to perform a backup. Col. 2 lines 43-44: full backup 100 is performed at time 10. Col. 3, line18-19: a backup copy on some backup storage) (i.e. full backup 100 is the first backup, time 10 is first point-in-time, the first backup stores the first set of objects)
perform a second backup of the client data stored on the client device at a second point- in-time to the object storage, the client data stored on the client device at the second point-in-time including at least some of the client data already stored within the first set objects and new client data stored on the client device since the first point-in-time, the second backup including storing the new client data within a second set of objects on the object storage; (Mooney Col. 2, lines 44-45: Later, at time 20, a first incremental backup (102) is performed which depends from full backup 100. Col. 2, lines 23-26: In some embodiments, all objects associated with all previous, dependent backups from which a given incremental backup depends are used or included in that incremental backup. Col. 3, lines 3-9: FIG. 2 is a flowchart illustrating an embodiment of a process for performing an incremental backup. At 200, a set of objects associated with an incremental backup, including one or more full backup objects associated with a full backup from which the incremental backup depends, is determined. In some embodiments, step 200 is performed by a backup agent running on a protected device.) (i.e. incremental backup 102 is the second backup, time 20 is the second point-in-time, and the incremental backup stores new data within a second set of objects)
identify, amongst the first set of objects, a third set of objects storing at least a portion of the client data already stored; (Mooney col. 3, lines 11-14: An exemplary set of objects determined at 200 for second incremental backup 104 includes objects associated with full backup 100. For example, this may be an object which last changed prior to time 10) (i.e. the difference between the first set of objects from the first backup and the second set of objects from the second backup is the third set of objects, already stored as part of the first set of objects)
determine whether a first expiration time specified by metadata associated with the third set of objects is prior to a second expiration time specified by metadata associated with the second set of objects; (Mooney Col. 2, lines 43-45: full backup 100 is performed at time 10. Later, at time 20, a first incremental backup (102) is performed which depends from full backup 100. Col 4. Lines 18-28: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332. Metadata 332 may be used for a variety of purposes, including knowing more readily what objects are associated with a full or intervening backup when it is time to perform a later, dependent incremental backup. This may be faster than having to re-determine (e.g., in real time) the entire set of objects with which to provide to backup processor 370. Some other uses of metadata 332 are described in further detail below. Col. 4, line 65 – col. 5 line 1: backup processor 370 uses the timestamps in object records 372 to determine when objects and/or backups have expired and are thus eligible for deletion.) (i.e. metadata has backup objects information including timestamps used for determining expiration. The full backup 100, the first backup, performed at time 10, has a timestamp earlier than that of the incremental backup 102, the second backup, performed at time 20)
and update the metadata associated with the third set of objects from the first expiration time to the second expiration time, in response to determining the first expiration time is prior to the second expiration time. (Mooney Col. 3, lines 35-42: At 202, a backup is performed using the set of objects, including by setting one or more timestamps associated with the one or more full backup objects to a time later than the full backup. In FIG. 1, timestamps for full backup objects associated with full backups 102 are changed from 10 to 30. In addition to that, timestamps for intervening incremental backup objects associated with first incremental backup 102 are changed from 20 to 30. Col. 3, lines 44-48: The updated timestamp(s) cause expiration of the full backup 100 and first intervening incremental backup 102 to be delayed, which in turn extends the period during which second incremental backup 104 can be restored.) (i.e. with each incremental backup, update the previous full backup and incremental backup expiration timestamp to the current incremental expiration timestamp. The expiration timestamp of the backup objects are updated, including the third set of objects which is the difference between the first set of objects and the second set of objects)
  	Mooney does not teach a cloud-based object storage.
	However, Chang teaches a cloud-based object storage (Chang abst: A cloud-based data protection service is disclosed. In an embodiment, the data protection service may support backup of data sets from one or more sites associated with one or more organizations. [0072] In the illustrated embodiment, the data protection service 10 includes an inventory service 70, a scheduler service 72, a policy manager service 74, an edge service 76, a catalog service 78, a backup service 80, a finger print query (FPQ) service 98, an L1 merge (L1M) service 96, a task manager 99, a user interface (UI) backend 92, and a UI server 93. The local agent includes an edge client 82, a backup agent 84, and an inventory agent 86. The public cloud 12 includes a key management service 88 and an object storage 90.) 
Mooney and Chang are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Mooney and Chang before him or her to modify the Mooney’s system with Chang’s teaching. The motivation for doing so would be to have (Chang abst, [0033]) a cloud-based data protection service and the data protection service may be provided on-demand for the organization.
	Regarding Claim 2, Mooney and Chang teach 
The system of claim 1, wherein the plurality of instructions, when executed, further cause the one or more processors to: store, in response to performing the first backup, metadata associated with the first set of objects including the metadata associated with the third set of objects as part of a metadata database on the object storage; (Mooney Col. 4, lines 18-21: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332.) (i.e. metadata stores information about objects related to initial full backup and all subsequent full or incremental backups)
and store, in response to performing the second backup, the metadata associated with the second set of objects as part of the metadata database. ((Mooney Col. 4, lines 18-21: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332.) (i.e. metadata stores information about objects related to initial full backup and all subsequent full or incremental backups)
Regarding Claim 3, Mooney and Chang teach
The system of claim 2, wherein the first expiration time specified by the metadata associated with the third set of objects is based on the first point-in-time, and the second expiration time specified by the metadata associated with the second set of objects is based on the second point-in-time. (Mooney Col. 2, lines 14-17:  A set of objects associated with an incremental backup, including one or more full backup objects associated with a full backup from which the incremental backup depends, is determined. Col. 2 lines 43-45: full backup 100 is performed at time 10. Later, at time 20, a first incremental backup (102) is performed which depends from full backup 100. Col 4. Lines 18-28: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed. Col. 4, line 66-Col. 5, line 4 In this example, backup processor 370 uses the timestamps in object records 372 to determine when objects and/or backups have expired and are thus eligible for deletion. For example, backup processor 370 takes the difference between a current time and a stored timestamp and if the difference is greater than a threshold, that object has expired.) (i.e. full backup 100 is the first backup, time 10 is first point-in-time, the first expiration timestamp specified by the metadata for the set of objects, including the third set of objects which is the difference between the full backup and the subsequent incremental backup, is based on the first point-in-time, time 10. The incremental backup 102 is the second backup, time 20 is the second point-in-time, the second expiration timestamp specified by the metadata for the second set of objects is based on the second point-in-time, time 20.)
Regarding Claim 4, Mooney and Chang teach
The system of claim 1, wherein the plurality of instructions, when executed, further cause the one or more processors to: store, in response to performing the first backup, metadata associated with the first backup including a first list of objects required to perform a full recovery of the client data to the first point-in-time, the first list including the first set of objects; (Mooney Col. 4, lines 18-21: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332.) (i.e. metadata stores information about objects related to initial full backup and all subsequent full or incremental backups)
and store, in response to performing the second backup, metadata associated with the second backup including a second list of objects required to perform a full recovery of the client data to the second point-in-time, the second list including the second set of objects and the third set of objects. (Mooney Col. 2, lines 63-65: For an incremental backup to be restored, all backups in a chain from which the desired incremental backup depends must be available. Mooney col. 3, lines 23-29: In this particular example of second incremental backup 104, the set of objects determined at 200 also includes intervening incremental backup objects associated with first incremental backup 102. For example, this may be an object which last changed between time 10 and time 20 (i.e., between full backup 100 and first incremental backup 102. Col. 4, lines 18-21: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332. Col. 9, lines 3-7: metadata 332 or objects records 372 may be used since they contain complete list of full backup objects and intervening incremental backup objects which would be required to restore a current incremental backup.) (i.e. the difference between the first set of objects from the first backup and the second set of objects from the second backup is the third set of objects, metadata stores all the objects needed for restore a particular backup. For the incremental backup (the second backup), the list includes the second set of objects and the third set of objects.)
Regarding Claim 5, Mooney and Chang teach
The system of claim 4, wherein the metadata associated with the first backup and the metadata associated with the second backup are stored as part of a backup catalog on the object storage.
(Mooney Col. 4, lines 18-21: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332.) Col. 9, lines 3-7: metadata 332 or objects records 372 may be used since they contain complete list of full backup objects and intervening incremental backup objects which would be required to restore a current incremental backup.) (i.e. object records is the catalog)
Regarding Claim 6, Mooney and Chang teach
The system of claim 5, wherein identifying, amongst the first set of objects, the third set of objects includes: accessing the backup catalog to obtain the second list of objects required to perform the full recovery of the client data to the second point-in-time; (Mooney Col. 8, line 64- Col. 9, line 7: At 600, an indication associated with performing an incremental backup is received. In response to receiving  the indication, full backup objects and intervening incremental backup objects, if any, which would be required to restore an incremental backup (e.g., contemplated and/or yet-to-be-performed) are determined at 602. For example, in FIGS. 3A-3C, metadata 332 or objects records 372 may be used since they contain complete list of full backup objects and intervening incremental backup objects which would be required to restore a current incremental backup.) (i.e. accessing backup catalog to obtain second list of objects for restoring incremental backup, the second backup to the second point-in-time) and identifying the third set of objects from the second list by determining the third set of objects are not part of the second set of objects. (Mooney col. 3, lines 11-14: An exemplary set of objects determined at 200 for second incremental backup 104 includes objects associated with full backup 100. For example, this may be an object which last changed prior to time 10) (i.e. the difference between the first set of objects from the first backup and the second set of objects from the second backup is the third set of objects, already stored as part of the first set of objects. Therefore, the third set of objects are not part of the second set of objects.)
Regarding Claim 7, Mooney and Chang teach
The system of claim 1, wherein the first backup includes a full backup of the client data stored on the client device at the first point-in-time, and the second backup includes an incremental backup of the client data stored on the client device from the first point-in-time to the second point-in-time.
(Mooney Col. 2, lines 14-17:  A set of objects associated with an incremental backup, including one or more full backup objects associated with a full backup from which the incremental backup depends, is determined. Col. 2 lines 43-45: full backup 100 is performed at time 10. Later, at time 20, a first incremental backup (102) is performed which depends from full backup 100.)
Regarding Claim 8, Mooney and Chang teach
The system of claim 3, wherein the metadata associated with the first set of objects including the third set of objects, and the metadata associated with the second set objects are stored as part of a data catalog of the metadata database. (Mooney col. 3, lines 11-14: An exemplary set of objects determined at 200 for second incremental backup 104 includes objects associated with full backup 100. For example, this may be an object which last changed prior to time 10. (Mooney Col. 4, lines 18-21: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332.) (i.e. the difference between the first set of objects from the first backup and the second set of objects from the second backup is the third set of objects, already stored as part of the first set of objects. Metadata stores information about objects related to initial full backup and all subsequent full or incremental backups) Col. 9, lines 3-7: metadata 332 or objects records 372 may be used since they contain complete list of full backup objects and intervening incremental backup objects which would be required to restore a current incremental backup.) (i.e. object records is the catalog)
Regarding Claim 9, Mooney teaches
A method comprising: performing a first backup of client data stored on a client device at a first point-in-time to a object storage, the first backup including storing the client data within a first set of objects on the object storage; (Mooney Col. 2, lines 14-17:  A set of objects associated with an incremental backup, including one or more full backup objects associated with a full backup from which the incremental backup depends, is determined. Col. 2, lines 22-23: a backup processor may instruct some backup agent running on a protected device to perform a backup. Col. 2 lines 43-44: full backup 100 is performed at time 10. Col. 3, line18-19: a backup copy on some backup storage) (i.e. full backup 100 is the first backup, time 10 is first point-in-time, the first backup stores the first set of objects)
performing a second backup of the client data stored on the client device at a second point- in-time to the object storage, the client data stored on the client device at the second point-in-time including at least some of the client data already stored within the first set objects and new client data stored on the client device since the first point-in-time, the second backup including storing the new client data within a second set of objects on the object storage; (Mooney Col. 2, lines 44-45: Later, at time 20, a first incremental backup (102) is performed which depends from full backup 100. Col. 2, lines 23-26: In some embodiments, all objects associated with all previous, dependent backups from which a given incremental backup depends are used or included in that incremental backup. Col. 3, lines 3-9: FIG. 2 is a flowchart illustrating an embodiment of a process for performing an incremental backup. At 200, a set of objects associated with an incremental backup, including one or more full backup objects associated with a full backup from which the incremental backup depends, is determined. In some embodiments, step 200 is performed by a backup agent running on a protected device.) (i.e. incremental backup 102 is the second backup, time 20 is the second point-in-time, and the incremental backup stores new data within a second set of objects)
identifying, amongst the first set of objects, a third set of objects storing at least a portion of the client data already stored; (Mooney col. 3, lines 11-14: An exemplary set of objects determined at 200 for second incremental backup 104 includes objects associated with full backup 100. For example, this may be an object which last changed prior to time 10) (i.e. the difference between the first set of objects from the first backup and the second set of objects from the second backup is the third set of objects, already stored as part of the first set of objects)
determining whether a first expiration time specified by metadata associated with the third set of objects is prior to a second expiration time specified by metadata associated with the second set of objects; (Mooney Col. 2, lines 43-45: full backup 100 is performed at time 10. Later, at time 20, a first incremental backup (102) is performed which depends from full backup 100. Col 4. Lines 18-28: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332. Metadata 332 may be used for a variety of purposes, including knowing more readily what objects are associated with a full or intervening backup when it is time to perform a later, dependent incremental backup. This may be faster than having to re-determine (e.g., in real time) the entire set of objects with which to provide to backup processor 370. Some other uses of metadata 332 are described in further detail below. Col. 4, line 65 – col. 5 line 1: backup processor 370 uses the timestamps in object records 372 to determine when objects and/or backups have expired and are thus eligible for deletion.) (i.e. metadata has backup objects information including timestamps used for determining expiration. The full backup 100, the first backup, performed at time 10, has a timestamp earlier than that of the incremental backup 102, the second backup, performed at time 20)
and updating the metadata associated with the third set of objects from the first expiration time to the second expiration time, in response to determining the first expiration time is prior to the second expiration time. (Mooney Col. 3, lines 35-42: At 202, a backup is performed using the set of objects, including by setting one or more timestamps associated with the one or more full backup objects to a time later than the full backup. In FIG. 1, timestamps for full backup objects associated with full backups 102 are changed from 10 to 30. In addition to that, timestamps for intervening incremental backup objects associated with first incremental backup 102 are changed from 20 to 30. Col. 3, lines 44-48: The updated timestamp(s) cause expiration of the full backup 100 and first intervening incremental backup 102 to be delayed, which in turn extends the period during which second incremental backup 104 can be restored.) (i.e. with each incremental backup, update the previous full backup and incremental backup expiration timestamp to the current incremental expiration timestamp. The expiration timestamp of the backup objects are updated, including the third set of objects which is the difference between the first set of objects and the second set of objects)
  	Mooney does not teach a cloud-based object storage.
	However, Chang teaches a cloud-based object storage (Chang abst: A cloud-based data protection service is disclosed. In an embodiment, the data protection service may support backup of data sets from one or more sites associated with one or more organizations. [0072] In the illustrated embodiment, the data protection service 10 includes an inventory service 70, a scheduler service 72, a policy manager service 74, an edge service 76, a catalog service 78, a backup service 80, a finger print query (FPQ) service 98, an L1 merge (L1M) service 96, a task manager 99, a user interface (UI) backend 92, and a UI server 93. The local agent includes an edge client 82, a backup agent 84, and an inventory agent 86. The public cloud 12 includes a key management service 88 and an object storage 90.) 
Mooney and Chang are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Mooney and Chang before him or her to modify the Mooney’s system with Chang’s teaching. The motivation for doing so would be to have (Chang abst, [0033]) a cloud-based data protection service and the data protection service may be provided on-demand for the organization.
	Regarding Claim 10, Mooney and Chang teach 
The method of claim 9, further comprising: storing,, in response to performing the first backup, metadata associated with the first set of objects including the metadata associated with the third set of objects as part of a metadata database on the object storage; (Mooney Col. 4, lines 18-21: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332.) (i.e. metadata stores information about objects related to initial full backup and all subsequent full or incremental backups)
and storing, in response to performing the second backup, the metadata associated with the second set of objects as part of the metadata database. ((Mooney Col. 4, lines 18-21: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332.) (i.e. metadata stores information about objects related to initial full backup and all subsequent full or incremental backups)
Regarding Claim 11, Mooney and Chang teach
The method of claim 10, wherein the first expiration time specified by the metadata associated with the third set of objects is based on the first point-in-time, and the second expiration time specified by the metadata associated with the second set of objects is based on the second point-in-time. (Mooney Col. 2, lines 14-17:  A set of objects associated with an incremental backup, including one or more full backup objects associated with a full backup from which the incremental backup depends, is determined. Col. 2 lines 43-45: full backup 100 is performed at time 10. Later, at time 20, a first incremental backup (102) is performed which depends from full backup 100. Col 4. Lines 18-28: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed. Col. 4, line 66-Col. 5, line 4 In this example, backup processor 370 uses the timestamps in object records 372 to determine when objects and/or backups have expired and are thus eligible for deletion. For example, backup processor 370 takes the difference between a current time and a stored timestamp and if the difference is greater than a threshold, that object has expired.) (i.e. full backup 100 is the first backup, time 10 is first point-in-time, the first expiration timestamp specified by the metadata for the set of objects, including the third set of objects which is the difference between the full backup and the subsequent incremental backup, is based on the first point-in-time, time 10. The incremental backup 102 is the second backup, time 20 is the second point-in-time, the second expiration timestamp specified by the metadata for the second set of objects is based on the second point-in-time, time 20.)
Regarding Claim 12, Mooney and Chang teach
The method of claim 9, further comprising: storing, in response to performing the first backup, metadata associated with the first backup including a first list of objects required to perform a full recovery of the client data to the first point-in-time, the first list including the first set of objects; (Mooney Col. 4, lines 18-21: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332.) (i.e. metadata stores information about objects related to initial full backup and all subsequent full or incremental backups)
and storing, in response to performing the second backup, metadata associated with the second backup including a second list of objects required to perform a full recovery of the client data to the second point-in-time, the second list including the second set of objects and the third set of objects. (Mooney Col. 2, lines 63-65: For an incremental backup to be restored, all backups in a chain from which the desired incremental backup depends must be available. Mooney col. 3, lines 23-29: In this particular example of second incremental backup 104, the set of objects determined at 200 also includes intervening incremental backup objects associated with first incremental backup 102. For example, this may be an object which last changed between time 10 and time 20 (i.e., between full backup 100 and first incremental backup 102. Col. 4, lines 18-21: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332. Col. 9, lines 3-7: metadata 332 or objects records 372 may be used since they contain complete list of full backup objects and intervening incremental backup objects which would be required to restore a current incremental backup.) (i.e. the difference between the first set of objects from the first backup and the second set of objects from the second backup is the third set of objects, metadata stores all the objects needed for restore a particular backup. For the incremental backup (the second backup), the list includes the second set of objects and the third set of objects.)
Regarding Claim 13, Mooney and Chang teach
The method of claim 12, wherein the metadata associated with the first backup and the metadata associated with the second backup are stored as part of a backup catalog on the object storage.
(Mooney Col. 4, lines 18-21: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332.) Col. 9, lines 3-7: metadata 332 or objects records 372 may be used since they contain complete list of full backup objects and intervening incremental backup objects which would be required to restore a current incremental backup.) (i.e. object records is the catalog)
Regarding Claim 14, Mooney and Chang teach
The method of claim 13, wherein identifying, amongst the first set of objects, the third set of objects includes: accessing the backup catalog to obtain the second list of objects required to perform the full recovery of the client data to the second point-in-time; (Mooney Col. 8, line 64- Col. 9, line 7: At 600, an indication associated with performing an incremental backup is received. In response to received the indication, full backup objects and intervening incremental backup objects, if any, which would be required to restore an incremental backup (e.g., contemplated and/or yet-to-be-performed) are determined at 602. For example, in FIGS. 3A-3C, metadata 332 or objects records 372 may be used since they contain complete list of full backup objects and intervening incremental backup objects which would be required to restore a current incremental backup.) (i.e. accessing backup catalog to obtain second list of objects for restoring incremental backup, the second backup to the second point-in-time) and identifying the third set of objects from the second list by determining the third set of objects are not part of the second set of objects. (Mooney col. 3, lines 11-14: An exemplary set of objects determined at 200 for second incremental backup 104 includes objects associated with full backup 100. For example, this may be an object which last changed prior to time 10) (i.e. the difference between the first set of objects from the first backup and the second set of objects from the second backup is the third set of objects, already stored as part of the first set of objects. Therefore, the third set of objects are not part of the second set of objects.)
Regarding Claim 15, Mooney teaches
A computer program product comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions to: (Mooney Col. 1, lines 45-51:The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a non-transitory computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.)
perform a first backup of client data stored on a client device at a first point-in-time to a object storage, the first backup including storing the client data within a first set of objects on the object storage; (Mooney Col. 2, lines 14-17:  A set of objects associated with an incremental backup, including one or more full backup objects associated with a full backup from which the incremental backup depends, is determined. Col. 2, lines 22-23: a backup processor may instruct some backup agent running on a protected device to perform a backup. Col. 2 lines 43-44: full backup 100 is performed at time 10. Col. 3, line18-19: a backup copy on some backup storage) (i.e. full backup 100 is the first backup, time 10 is first point-in-time, the first backup stores the first set of objects)
perform a second backup of the client data stored on the client device at a second point- in-time to the object storage, the client data stored on the client device at the second point-in-time including at least some of the client data already stored within the first set objects and new client data stored on the client device since the first point-in-time, the second backup including storing the new client data within a second set of objects on the object storage; (Mooney Col. 2, lines 44-45: Later, at time 20, a first incremental backup (102) is performed which depends from full backup 100. Col. 2, lines 23-26: In some embodiments, all objects associated with all previous, dependent backups from which a given incremental backup depends are used or included in that incremental backup. Col. 3, lines 3-9: FIG. 2 is a flowchart illustrating an embodiment of a process for performing an incremental backup. At 200, a set of objects associated with an incremental backup, including one or more full backup objects associated with a full backup from which the incremental backup depends, is determined. In some embodiments, step 200 is performed by a backup agent running on a protected device.) (i.e. incremental backup 102 is the second backup, time 20 is the second point-in-time, and the incremental backup stores new data within a second set of objects)
identify, amongst the first set of objects, a third set of objects storing at least a portion of the client data already stored; (Mooney col. 3, lines 11-14: An exemplary set of objects determined at 200 for second incremental backup 104 includes objects associated with full backup 100. For example, this may be an object which last changed prior to time 10) (i.e. the difference between the first set of objects from the first backup and the second set of objects from the second backup is the third set of objects, already stored as part of the first set of objects)
determine whether a first expiration time specified by metadata associated with the third set of objects is prior to a second expiration time specified by metadata associated with the second set of objects; (Mooney Col. 2, lines 43-45: full backup 100 is performed at time 10. Later, at time 20, a first incremental backup (102) is performed which depends from full backup 100. Col 4. Lines 18-28: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332. Metadata 332 may be used for a variety of purposes, including knowing more readily what objects are associated with a full or intervening backup when it is time to perform a later, dependent incremental backup. This may be faster than having to re-determine (e.g., in real time) the entire set of objects with which to provide to backup processor 370. Some other uses of metadata 332 are described in further detail below. Col. 4, line 65 – col. 5 line 1: backup processor 370 uses the timestamps in object records 372 to determine when objects and/or backups have expired and are thus eligible for deletion.) (i.e. metadata has backup objects information including timestamps used for determining expiration. The full backup 100, the first backup, performed at time 10, has a timestamp earlier than that of the incremental backup 102, the second backup, performed at time 20)
and update the metadata associated with the third set of objects from the first expiration time to the second expiration time, in response to determining the first expiration time is prior to the second expiration time. (Mooney Col. 3, lines 35-42: At 202, a backup is performed using the set of objects, including by setting one or more timestamps associated with the one or more full backup objects to a time later than the full backup. In FIG. 1, timestamps for full backup objects associated with full backups 102 are changed from 10 to 30. In addition to that, timestamps for intervening incremental backup objects associated with first incremental backup 102 are changed from 20 to 30. Col. 3, lines 44-48: The updated timestamp(s) cause expiration of the full backup 100 and first intervening incremental backup 102 to be delayed, which in turn extends the period during which second incremental backup 104 can be restored.) (i.e. with each incremental backup, update the previous full backup and incremental backup expiration timestamp to the current incremental expiration timestamp. The expiration timestamp of the backup objects are updated, including the third set of objects which is the difference between the first set of objects and the second set of objects)
  	Mooney does not teach a cloud-based object storage.
	However, Chang teaches a cloud-based object storage (Chang abst: A cloud-based data protection service is disclosed. In an embodiment, the data protection service may support backup of data sets from one or more sites associated with one or more organizations. [0072] In the illustrated embodiment, the data protection service 10 includes an inventory service 70, a scheduler service 72, a policy manager service 74, an edge service 76, a catalog service 78, a backup service 80, a finger print query (FPQ) service 98, an L1 merge (L1M) service 96, a task manager 99, a user interface (UI) backend 92, and a UI server 93. The local agent includes an edge client 82, a backup agent 84, and an inventory agent 86. The public cloud 12 includes a key management service 88 and an object storage 90.) 
Mooney and Chang are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Mooney and Chang before him or her to modify the Mooney’s system with Chang’s teaching. The motivation for doing so would be to have (Chang abst, [0033]) a cloud-based data protection service and the data protection service may be provided on-demand for the organization.
	Regarding Claim 16, Mooney and Chang teach 
The computer program product of claim 15, wherein the program code includes further instructions to: store, in response to performing the first backup, metadata associated with the first set of objects including the metadata associated with the third set of objects as part of a metadata database on the object storage; (Mooney Col. 4, lines 18-21: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332.) (i.e. metadata stores information about objects related to initial full backup and all subsequent full or incremental backups)
and store, in response to performing the second backup, the metadata associated with the second set of objects as part of the metadata database. ((Mooney Col. 4, lines 18-21: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332.) (i.e. metadata stores information about objects related to initial full backup and all subsequent full or incremental backups)
Regarding Claim 17, Mooney and Chang teach
The computer program product of claim 16, wherein the first expiration time specified by the metadata associated with the third set of objects is based on the first point-in-time, and the second expiration time specified by the metadata associated with the second set of objects is based on the second point-in-time. (Mooney Col. 2, lines 14-17:  A set of objects associated with an incremental backup, including one or more full backup objects associated with a full backup from which the incremental backup depends, is determined. Col. 2 lines 43-45: full backup 100 is performed at time 10. Later, at time 20, a first incremental backup (102) is performed which depends from full backup 100. Col 4. Lines 18-28: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed. Col. 4, line 66-Col. 5, line 4 In this example, backup processor 370 uses the timestamps in object records 372 to determine when objects and/or backups have expired and are thus eligible for deletion. For example, backup processor 370 takes the difference between a current time and a stored timestamp and if the difference is greater than a threshold, that object has expired.) (i.e. full backup 100 is the first backup, time 10 is first point-in-time, the first expiration timestamp specified by the metadata for the set of objects, including the third set of objects which is the difference between the full backup and the subsequent incremental backup, is based on the first point-in-time, time 10. The incremental backup 102 is the second backup, time 20 is the second point-in-time, the second expiration timestamp specified by the metadata for the second set of objects is based on the second point-in-time, time 20.)
Regarding Claim 18, Mooney and Chang teach
The computer program product of claim 15, wherein the program code includes further instructions to:  store, in response to performing the first backup, metadata associated with the first backup including a first list of objects required to perform a full recovery of the client data to the first point-in-time, the first list including the first set of objects; (Mooney Col. 4, lines 18-21: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332.) (i.e. metadata stores information about objects related to initial full backup and all subsequent full or incremental backups)
and store, in response to performing the second backup, metadata associated with the second backup including a second list of objects required to perform a full recovery of the client data to the second point-in-time, the second list including the second set of objects and the third set of objects. (Mooney Col. 2, lines 63-65: For an incremental backup to be restored, all backups in a chain from which the desired incremental backup depends must be available. Mooney col. 3, lines 23-29: In this particular example of second incremental backup 104, the set of objects determined at 200 also includes intervening incremental backup objects associated with first incremental backup 102. For example, this may be an object which last changed between time 10 and time 20 (i.e., between full backup 100 and first incremental backup 102. Col. 4, lines 18-21: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332. Col. 9, lines 3-7: metadata 332 or objects records 372 may be used since they contain complete list of full backup objects and intervening incremental backup objects which would be required to restore a current incremental backup.) (i.e. the difference between the first set of objects from the first backup and the second set of objects from the second backup is the third set of objects, metadata stores all the objects needed for restore a particular backup. For the incremental backup (the second backup), the list includes the second set of objects and the third set of objects.)
Regarding Claim 19, Mooney and Chang teach
The computer program product of claim 18, wherein the metadata associated with the first backup and the metadata associated with the second backup are stored as part of a backup catalog on the object storage. (Mooney Col. 4, lines 18-21: Backup agent 330 manages metadata 332 and records the parent of the current backup being performed (i.e., “Full and --”) and objects associated with the current backup (i.e., “Foo.db and Full”) in metadata 332.) Col. 9, lines 3-7: metadata 332 or objects records 372 may be used since they contain complete list of full backup objects and intervening incremental backup objects which would be required to restore a current incremental backup.) (i.e. object records is the catalog)
Regarding Claim 20, Mooney and Chang teach
The computer program product of claim 19, wherein identifying, amongst the first set of objects, the third set of objects includes: accessing the backup catalog to obtain the second list of objects required to perform the full recovery of the client data to the second point-in-time; (Mooney Col. 8, line 64- Col. 9, line 7: At 600, an indication associated with performing an incremental backup is received. In response to received the indication, full backup objects and intervening incremental backup objects, if any, which would be required to restore an incremental backup (e.g., contemplated and/or yet-to-be-performed) are determined at 602. For example, in FIGS. 3A-3C, metadata 332 or objects records 372 may be used since they contain complete list of full backup objects and intervening incremental backup objects which would be required to restore a current incremental backup.) (i.e. accessing backup catalog to obtain second list of objects for restoring incremental backup, the second backup to the second point-in-time) and identifying the third set of objects from the second list by determining the third set of objects are not part of the second set of objects. (Mooney col. 3, lines 11-14: An exemplary set of objects determined at 200 for second incremental backup 104 includes objects associated with full backup 100. For example, this may be an object which last changed prior to time 10) (i.e. the difference between the first set of objects from the first backup and the second set of objects from the second backup is the third set of objects, already stored as part of the first set of objects. Therefore, the third set of objects are not part of the second set of objects.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Blackburn; Mitch et al.  - US 20170132086 A1 - Prioritized Data Recovery From An Object Storage Service and Concurrent Data Backup
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                                                                                                                                                                                                                   /GAUTAM SAIN/Primary Examiner, Art Unit 2135